Citation Nr: 1011017	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for GERD and assigned an initial noncompensable 
rating, effective November 1, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

In this case, subsequent to the issuance of the statement of 
the case (SOC) in December 2008, the Veteran submitted 
private treatment records dated from December 2009 to 
February 2010 in support of his claim.  With regard to the 
newly submitted evidence, the Board notes that the Veteran 
did not submit a waiver of initial RO review with this 
evidence.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2009).  Thus, the RO must review all new 
evidence, and if the claim remains denied, include such 
evidence in a supplemental statement of the case.


Accordingly, the case is REMANDED for the following action:

The RO must then readjudicate the issue on 
appeal with consideration of any additional 
evidence received since the December 2008 
statement of the case.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran that shows consideration of all 
additional pertinent evidence.  The Veteran 
should be given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

